Name: Commission Regulation (EEC) No 476/92 of 27 February 1992 determining for the period 1 March 1992 to 30 June 1992 the quantities of raw sugar produced in the French overseas departments benefiting from the refining aid referred to in Council Regulation (EEC) No 2225/86 and amending Regulation (EEC) No 1806/91
 Type: Regulation
 Subject Matter: overseas countries and territories;  beverages and sugar;  food technology
 Date Published: nan

 28 . 2. 92 Official Journal of the European Communities No L 53/49 COMMISSION REGULATION (EEC) No 476/92 of 27 February 1992 determining for the period 1 March 1992 to 30 June 1992 the quantities of raw sugar produced in the French overseas departments benefiting from the refining aid referred to in Council Regulation (EEC) No 2225/86 and amending Regulation (EEC) No 1806/91 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugkr sector ('), as last amended by Regula ­ tion (EEC) No 61 /92 (2), and in particular Article 9 (6) thereof, Having regard to Council Regulation (EEC) No 2225/86 of 15 July 1986 laying down measures for the marketing of sugar produced in the French overseas departments and for the equalization of the price conditions with preferential raw sugar (3), and in particular the second subparagraph of Article 3 (2) thereof, Whereas Article 3 of Regulation (EEC) No 2225/86 provides for the granting of an aid for raw sugar produced in the French overseas departments and refined in a refi ­ nery situated in the European regions of the Community within the limits of the quantities to be determined accor ­ ding to the regions of destination in question and separa ­ tely according to origin ; whereas those quantities must be determined on the basis of a Community supply balance sheet for raw sugar ; whereas in a first stage quantities were fixed by Commission Regulation (EEC) No 1806/91 (4) on the basis of a forward estimate covering the period 1 July 1991 to 29 February 1992 ; Whereas the final production of the French overseas department of Reunion and the quantities available for refining are now known ; whereas the latter quantities which may qualify for this refining aid are accordingly to be determined for the remainder of the 1991 /92 market ing year ; whereas the production of raw sugar in the French overseas departments and the quantities available for refining have been significantly reduced ; whereas, in order to rectify the supplies to the various Community refineries, the quantities determined for the period July 1991 to February 1992 by Regulation (EEC) No 1806/91 should consequently be revised ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 The quantities of sugar referred to in Article 3 (2) of Regulation (EEC) No 2225/86 shall be fixed for the period 1 March to 30 June 1992 in accordance with Annex I hereto. Article 2 The Annex to Regulation (EEC) No 1806/91 shall be replaced by the Annex II hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 March 1992 with the exception of Article 2 which shall apply with effect from 1 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 177, 1 . 7 . 1981 , p. 4. I2) OJ No L 6, 11 . 1 . 1992, p. 19 . (') OJ No L 194, 17 . 7. 1986, p. 7. (4) OJ No L 165, 27. 6 . 1991 , p. 12. No L 53/50 Official Journal of the European Communities 28 . 2. 92 ANNEX I Quantities of raw cane sugar, expressed in 1 000 tonnes of white sugar : (Period from 1 March to 30 June 1992) Originating from the French overseas departments jn metropolitan France For refining in Portugal in theUnited Kingdom in the other regions of the Community 1 . Reunion 0 0 0 0 2. Guadeloupe and Martinique 22 0 0 0 ANNEX II Quantities of raw cane sugar, expressed in 1 000 tonnes of white sugar : (Periode 1 July 1991 to 29 February 1992) Originating from the French overseas departments For refining in metropolitan France in Portugal in the United Kingdom in the other regions of the Community 1 . Reunion 171 13 0 0 2. Guadeloupe and Martinique 0 0 0 0